              Case:20-00759-swd           Doc #:124 Filed: 03/09/20           Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MICHIGAN

 In the Matter of:
                                                                 Case No. 20-00759-swd
 GOODRICH QUALITY THEATERS, INC.,                                Chapter 11
                                                                 Hon. Scott W. Dales
                 Debtor

                                                  /

        FIRST DAY ORDER (i) AUTHORIZING DEBTOR TO PAY EMPLOYEE
        OBLIGATIONS AND CONTINUE EMPLOYEE BENEFIT PROGRAMS;
        (ii) AUTHORIZING DEBTOR TO PAY CERTAIN PRE-PETITION TAX
        OBLIGATIONS; AND (iii) DIRECTING FINANCIAL INSTITUTIONS TO
           HONOR OUTSTANDING EMPLOYEE-OBLIGATION PAYMENTS

        Upon the First Day Motion for Entry of an Order (i) Authorizing Debtor to Pay Employee

Obligations and Continue Employee Benefit Programs; (ii) Authorizing Debtor to Pay Certain

Pre-Petition Tax Obligations, and (iii) Directing Financial Institutions to Honor Outstanding

Employee-Obligation Payments (the “Motion”); and due and sufficient notice of the Motion

having been given under the particular circumstances; and it appearing that no other or further

notice need be provided; and it appearing that the Court has jurisdiction over this matter pursuant

to 28 U.S.C. §§ 157 and 1334; and it appearing that this proceeding is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2); and it appearing that venue of this proceeding and this Motion in this

District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that the relief requested

in the Motion is in the best interests of the Debtor, its estate, creditors, and other parties-in-interest;

and after due deliberation and sufficient cause appearing therefore,

        IT IS HEREBY ORDERED:

        1.      The Motion is GRANTED.

        2.      That the Debtor is authorized, but not directed, to pay the Employee Obligations

and Employee Benefits as set forth in the Motion, To the extent any Employee Obligations and
               Case:20-00759-swd         Doc #:124 Filed: 03/09/20          Page 2 of 2




 Employee Benefits are for pre-petition amounts due, Debtor will not pay any one individual in

 excess of $13,650, as referenced in 11 U.S.C. § 507(a)(4) and (a)(5).

         3.      That the Debtor is authorized, but not directed, to continue providing employee-

 benefits programs, including health, insurance, workers compensation, and all other employee

 benefits that the Debtor has historically paid in the ordinary course of business and as further set

 forth in the Motion and collectively defined therein as the Employee Benefits.

         4.      That the Debtor is authorized, but not directed, to pay all incidental costs and

 expenses related to the Employee Obligations and Employee Benefits, including without

 limitation, the costs associated with the Workers Compensation Plan.

         5.      The Debtor’s banks and other financial institutions are directed to receive, process,

 honor, and pay all checks and electronic payments related to the Employee Obligations, Employee

 Benefits, and the Workers Compensation Plan.

         6.      Payment of the Employee Obligations and Benefits is subject to the terms of any

 order authorizing the Debtor to use cash collateral, and without prejudice to the Debtor’s right to

 change or discontinue and implement new Employee Obligations or Employee Benefits in their

 sole discretion and without further approval of the Court, in the ordinary course of its business.

         7.      This Order does not affirm or authorize a fixed or approved salary for Robert E.

 Goodrich.

         8.      This Order resolves the Objections of the United States Trustee. to the entry of this

 Order on an interim basis.

         9.      The Court shall retain jurisdiction with respect to all matters arising from or related

 to the implementation of this Order.

                                              END OF ORDER
IT IS SO ORDERED.

Dated March 9, 2020
